

	

		II

		109th CONGRESS

		1st Session

		S. 1249

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 15, 2005

			Mr. Corzine (for

			 himself, Mr. Kennedy,

			 Mrs. Clinton, and

			 Mr. Reed) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To require the Secretary of Education to

		  rebate the amount of Federal Pell Grant aid lost as a result of the update to

		  the tables for State and other taxes used in the Federal student aid need

		  analysis for award year 2005–2006.

	

	

		1.Short titleThis Act may be cited as the

			 Student Fairness

			 Act.

		2.Rebate

			 required

			(a)Calculation of

			 expected family contributionBeginning 60 days after the date of

			 enactment of this Act, the Secretary of Education (referred to in this Act as

			 the Secretary) shall, for each student who submits a completed

			 Free Application for Federal Student Aid described in section 483 of the Higher

			 Education Act of 1965 (20 U.S.C. 1090) for the 2005–2006 award year,

			 calculate—

				(1)the expected family contribution, as

			 determined for such student for such award year on the basis of the allowance

			 for State and other taxes as adjusted by the updated tax tables published in

			 the Federal Register on Thursday, December 23, 2004 (69 Fed. Reg. 76926–76927);

			 and

				(2)the expected family contribution that would

			 apply to such student if such calculation was based upon the allowance for

			 State and other taxes used for the 2004–2005 award year.

				(b)Rebate the

			 difference in the pell grant award

				(1)In

			 generalFor each student for

			 whom the amount determined under subsection (a)(1) exceeds the amount

			 determined under subsection (a)(2), the Secretary shall—

					(A)determine the amount (if any) by

			 which—

						(i)the Federal Pell Grant aid under subpart 1

			 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et

			 seq.) that would have been provided to such student if such calculation was

			 based upon the allowance for State and other taxes for the 2004–2005 award

			 year, exceeds

						(ii)the Federal Pell Grant aid provided to such

			 student for award year 2005–2006, based upon the updated tax tables described

			 in subsection (a)(1); and

						(B)not later than 30 days after the date of

			 the determination under subparagraph (A), provide directly to such student a

			 rebate equal to the amount of such excess.

					(2)No

			 reductionIf the amount

			 determined under subsection (a)(1) for a student is equal to or less than the

			 amount determined under subsection (a)(2), the Secretary shall not reduce the

			 amount of the Federal Pell Grant under subpart 1 of part A of title IV of the

			 Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) available for such

			 student based on the updated tax tables described in subsection (a)(1) for

			 award year 2005–2006.

				(c)Treatment of

			 rebateAny rebate amount

			 provided to a student under this section shall not be—

				(1)treated as a resource or estimated

			 financial aid for determining an overaward;

				(2)adjusted based upon the student's

			 attendance status during the 2005–2006 payment period;

				(3)included as assistance provided to such

			 student under section 484B of the Higher Education Act of 1965 (20 U.S.C.

			 1091b);

				(4)considered as income received when

			 completing any form required by the Secretary under section 483 of the Higher

			 Education Act of 1965 (20 U.S.C. 1090); and

				(5)treated as other financial aid, assets, or

			 income for purposes of determining the need for financial assistance for any

			 award year subsequent to award year 2005–2006.

				(d)Authority to

			 use contractors for administration

				(1)In

			 generalExcept as provided in

			 paragraph (2), the Secretary may provide by contract for the administration of

			 the requirements of this section.

				(2)Institutions

			 not required to perform administrative tasksAny institution that is eligible to

			 participate in programs under subpart 1 of part A of title IV of the Higher

			 Education Act of 1965 (20 U.S.C. 1070a et seq.) shall not be required to

			 perform any administrative requirement under this Act.

				(e)Use of FAFSA

			 data permittedThe Secretary

			 may use information provided on the Free Application for Federal Student Aid to

			 comply with the requirements of this section.

			(f)Required

			 payments of rebateThe

			 Secretary shall transfer any unobligated funds available to the Secretary under

			 the Consolidated Appropriations Act, 2005 (Public Law 108–447) as may be

			 necessary to carry out this Act.

			

